Opinion by
Mr. Justice Mitchell,
The facts of this case being somewhat peculiar, it may be well to state them concisely. The bill is to compel a reassignment to Hensel, one of the plaintiffs, of his interest in his father’s estate, assigned in 1882 to Lewry, appellant’s testator, it is now averred, as collateral security only. In August, 1882, Hensel, being indebted to Lewry and also to one Hooley, gave each a judgment note, taking an agreement from them that the executions thereupon should be “restricted to the things and effects alone connected in the business of said Hensel at 526 Callowhill street.” Judgments were entered and executions issued under which the goods at 526 Callowhill street were levied on and sold to the judgment creditors. Between the dates of the levy and the return day of the fi. fa. Hensel executed the assignment now in suit, which in terms, for the consideration of $4,000, the receipt of which was acknowledged, transferred to Lewry, without qualification, all the assignor’s interest in the estate of his father, then deceased. In 1887 a scire facias to revive liis judgment was issued by Lewry, which came to trial in 1892, after his death, and resulted in a verdict for the defendant Hensel. Here the matter rested until the filing of this bill in 1896.
On these uncontested facts the first question that arises is the effect of the verdict in the scire facias to revive. The learned judge below appears to have held that it satisfied the judgment, and established the alleged agreement to take the specified goods in satisfaction. That two creditors, whose united judgments amounted to $11,000, should agree to take in full satisfaction goods which under the most favorable circumstances could only be made to produce $800 is difficult of credence, to say nothing of the task of reconciling it with the subsequent acts of the parties. The writings do not say so. They oidy restrict the execution, and it is by no means clear, under the authorities, that this restriction would continue and attach to a revived judgment.
But conceding that the verdict established that the goods were to bo taken in satisfaction of the judgment, and that is the utmost that can be conceded, there remains the fact, of the subsequent assignment by the debtor to the creditor of his interest in his father’s estate, which is totally irreconcilable with the extinction of the debt.
*136The learned judge found that the assignment was as security only. Appellant complains that this finding was on the testimony of one witness, and being in substance the reformation of a writing sealed and delivered, the evidence did not come up to the grade required for that purpose in courts of equity. It is not necessary for us to pass upon this question, for assuming that the assignment was for collateral security only, the creditor is still entitled to hold it. The agreement to restrict execution, whatever its extent, was contemporary with the judgment, and cannot destroy the effect of the subsequent action of the parties. The assignment was after the judgment had been entered up, execution issued and levy made on the goods to which execution was to be restricted. Whether it was before or after the sale does not appear. It was accepted by the creditor, put on record, and remained unimpeached by the debtor long after the amount realized by the creditor on the goods bought at the sheriff’s sale was fully ascertained, and in fact until the filing of this bill fourteen years later. There is therefore not only no proof, nor indeed any claim, that the debt has been paid in fact, but it is impossible to reconcile the circumstances of the assignment with any view that the parties at the time considered that the debt was even technically extinguished.
We come therefore to the question how far the rights of the creditor in regard to collateral security are affected by obstacles to his recovery on his original obligation. On this subject our cases are explicit. In City of Philadelphia v. Cooke, 30 Pa. 56, it was held that the discharge of a municipal lien for water pipe by a sheriff’s sale would not prevent the city from refusing to furnish water to the premises until the claim was paid, as there had been no actual payment of the debt. And in Hartranft’s Estate, 153 Pa. 530, it was held that the bar of the statute of limitations to action on a promissory note would not entitle the maker to a return of collateral held by the payee, without payment of the debt, our Brother Williams saying: “ The holder of a note with whom collaterals have been deposited has, while the statute is running, two remedies — one against the maker by suit, the other against the collaterals. If he loses the first by the lapse of time, he still has the second. He may not sue the maker, but he may exhaust the securities he holds in pledge.”
*137This case comes clearly within the same principle. The judgment may be satisfied, but the debt is not paid, and until it is, the appellant is entitled to hold or to proceed upon the collateral.
Decree reversed and bill dismissed at the costs of the appellees.